     Case 4:18-cr-00223-RCC-DTF Document 215 Filed 05/21/19 Page 1 of 3



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
      Assistant U.S. Attorney
 4    State Bar No.: 029708
      405 West Congress, Suite 4800
 5    Tucson, Arizona 85701-5040
      Telephone: (520) 620-7300
 6    E-mail: anna.wright@usdoj.gov
              nathaniel.walters@usdoj.gov
 7    Attorneys for Plaintiff
 8                         IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
      United States of America,                                 CR-18-00223-RCC (DTF)
11
                              Plaintiff,
12                                                     GOVERNMENT’S MOTION IN LIMINE
              vs.                                       TO PRECLUDE CERTAIN DEFENSE
13                                                               WITNESSES
14    Scott Daniel Warren,
15                            Defendants.
16
             The United States of America, by and through its undersigned attorneys, files its
17
      motion in limine to preclude the defense from calling Dr. Edgar McCullough, Dr. Gregory
18
      Hess, Dr. Robin Reineke, Margo Cowan, Andy Silverman, Rev. Bethany Russell-Lowe,
19
      and Maryada Vallet as witnesses at trial. Their testimony is irrelevant and would confuse
20
      the issues at trial, mislead the jury, unduly delay the trial, waste time, and be cumulative.
21
             Rule 401 provides that evidence is relevant if “(a) it has any tendency to make a fact
22
      more or less probable than it would be without the evidence; and (b) the fact is of
23
      consequence in determining the action.” Fed. R. Evid. 401. Irrelevant evidence is not
24
      admissible. Fed. R. Evid. 402. To be “relevant,” evidence need not be conclusive proof of
25
      a fact sought to be proved, or even strong evidence of the same. United States v. Curtin,
26
      489 F.3d 935, 943 (9th Cir. 2007). All that is required is a “tendency” to establish the fact
27
      at issue. Id. Also, Rule 403 allows the court to “exclude relevant evidence if its probative
28
      value is substantially outweighed by a danger of one or more of the following: unfair
     Case 4:18-cr-00223-RCC-DTF Document 215 Filed 05/21/19 Page 2 of 3




 1    prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
 2    needlessly presenting cumulative evidence.”
 3           On May 15, 2019, counsel for the defendant notified the United States about
 4    witnesses it planned to call at trial, including the following:
 5           - Dr. Edward McCullough “may testify about the maps he creates showing the
 6    locations here human remains are found in the Arizona desert.”
 7           - Dr. Gregory Hess “may testify about the human remains found in the desert in his
 8    jurisdiction.”
 9           - Dr. Robin Reineke “may testify about the crisis of death and disappearance of the
10    U.S.-Mexico border.”
11           - Margo Cowan, “an attorney and long-time volunteer with No More Deaths[,]…
12    may testify about the group’s protocols, the training they provide to volunteers, and the
13    history of agreements between Border Patrol and No More Deaths regarding the provision
14    of humanitarian aid.”
15           - Andy Silverman “may testify about the group’s protocols, the training they provide
16    to volunteers, and the history of agreements between Border Patrol and No More Deaths
17    regarding the provision of humanitarian aid.”
18           - Rev. Bethany Russell-Lowe “is the minister at the Unitarian Universalist Church
19    of Tucson. She may testify about the congregation’s adoption as No More Deaths as a
20    ministry and the denomination’s broader support for their work.”
21           - Maryada Vallet “is a No More Deaths volunteer who distributed the NMD report
22    to Border Patrol on the morning of January 17, 2018 and can testify also to the report’s
23    wide distribution.”
24           Here, the anticipated testimony of the above-listed witnesses is irrelevant as nothing
25    in their testimony goes to any element of the charged offenses or any defense. As such,
26    none of the above-listed witnesses have testimony that would tend to establish a fact in
27    issue. Fed. R. Evid. 401, 402; Curtin, 489 F.3d at 943. In addition, the anticipated testimony
28    of the above-mentioned witnesses will do nothing but confuse the issues, mislead the jury,


                                                   -2-
     Case 4:18-cr-00223-RCC-DTF Document 215 Filed 05/21/19 Page 3 of 3




 1    unduly delay the trial, waste time, and be cumulative. Fed. R. Evid. 403. As such, the
 2    United States respectfully requests that the Court preclude the above-listed witnesses from
 3    testifying at trial.
 4             Respectfully submitted this 21st day of May 2019.
 5
 6                                              MICHAEL BAILEY
                                                United States Attorney
 7                                              District of Arizona
 8
                                                /s/ Anna R. Wright & Nathaniel J. Walters
 9
                                                ANNA WRIGHT &
10                                              NATHANIEL J. WALTERS
11                                              Assistant U.S. Attorneys
12
13    Copy of the foregoing served electronically or by
      other means this 21st day of May 2019, to:
14
15    All ECF participants

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
